Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          09-JUL-2019
                                                          12:45 PM




                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  v.

                             DONALD NICOL,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CRIMINAL NO. 14-1-1642)

   AMENDED ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           The application for writ of certiorari filed on

May 28, 2019 by Petitioner/Defendant-Appellant Donald Nicol is
hereby rejected.

           DATED:   Honolulu, Hawai#i, July 9, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson